Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/20201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 2, 4 and 5 invoke means plus function interpretation under 35 U.S.C. 112(f) due to the recitation of “imaging unit”, “operation terminal”, “estimation unit” and “recognition unit” with no corresponding recitation of structure, material, or acts for performing the claimed function. 
The “imaging unit” is defined in the specification as a stereo camera or the like as mentioned in page 24 lines 26-32.
The “operation terminal” is defined in the specification as a tablet terminal with display panel on which a touch panel is superimposed as mentioned in page 4 line 17 and page 5 lines 6-7.
The “estimation unit” and “recognition unit” are defined in the specification as part of the control unit e.g. a CPU as mentioned in page 9, line 18 and page 11 lines 28-29.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20120061155 A1), hereinafter Faridi, in view of Kondo (US 20130238131 A1), hereinafter Kondo.
Regarding claim 1, Berger teaches a remote-control system configured to remotely control a device to be operated comprising an end effector (Fig. 1 and at least in para 0056, wherein “… various master input devices may be utilized to remote control or teleoperate aspects of the subject robotic system”), the remote-control system comprising:
an imaging unit configured to shoot an environment in which the device to be operated is located (Fig 5G, and para 0034 wherein “… a front view of the upper head assembly, which, in this embodiment, features a set of stereo cameras (162), one or more projectors (164), and one or more other imaging cameras or other sensors”);
an operation terminal having a function for displaying a shot image of the environment shot by the imaging unit (Para 0056 and 0070, wherein “a robot may, in response to an instruction to "go and get me a beer", mobilize to the refrigerator, open the door, … capture a photo of such scenario … the robot may be configured to send the photo to the user's PDA [such as iPhone or iPad] or television...”), and 
receiving handwritten input information input to the displayed shot image (Para 0070 wherein the PDA or cellphone receives the two-finger pinching activity using a touchscreen interface displaying the image shot by the robot). “… a two-finger pinching type of activity may be captured using a touchscreen interface, such as on an Apple iPhone.TM., to send a similar command to the robot; in a related embodiment, an image of the olive tray may be shown in the background of the iPhone as the user is allowed to simulate the selection and pickup of his targeted olive with the touchscreen interface overlaid over the image”.
Berger further teaches that users can instruct the robot to be operated using text messages or email (Para 0070, wherein “… a person trying to stay quiet, or perhaps a deaf person, may, in one embodiment, prefer to instruct his robot to get him a beer by sending a text message or email to his robot with the same instruction”).
Berger also teaches an estimation unit configured to, based on the handwritten input information input to the shot image, estimate an object to be grasped which has been requested to be grasped by the end effector and estimate a way of performing a grasping motion by the end effector, the grasping motion having been requested to be performed with regard to the object to be grasped (Para 0046 and 0070 wherein the computers onboard the robot causes the robot to identify the object to be picked-up and follow the handwritten inputs as the way of performing the pick-up operation, as requested by the user). “… the user may be able to use his thumb and forefinger, along with the image capture device in his cellphone, to delicately simulate a pinching pickup of a single olive from a tray of olives near his robot in another room far out of sight--and the robot may be configured to follow this fine motor control master input device command to pick up such olive for the user… In another embodiment, a two-finger pinching type of activity may be captured using a touchscreen interface, such as on an Apple iPhone.TM., to send a similar command to the robot”.
However, Berger is silent wherein the remote-control system also comprises allowing a user to have a conversation with the device to be operated through a text chat as well as the estimation unit that uses the conversation history of the text chat along with the handwritten input information.
Kondo teaches a robot system that allows a user to have a conversation with the device to be operated through a text chat and an estimation unit to estimate the object to be held based on the conversation history of the chat (Para 0082, and 0100 wherein after the user selects the object to be held on the display screen by drawing on the display screen, the robot system generates a message box with a message to confirm the request to hold the object, in response to which the user can select “yes” or “no”, on the display screen). “In the illustrated dialog box, a message "Hold the object?" is displayed along with buttons "Yes" and "No". In the instruction terminal 200, if the user approves the detailed contour of the object extracted by the robot apparatus 100 by, for example, selecting "Yes" in the dialog box (S5117), the instruction terminal 200 instructs the robot apparatus 100 to hold the object to be held through the communication unit”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Berger’s teachings of remotely controlling a robot comprising an estimation unit to estimate an object to be grasped and the way of grasping based on handwritten input information input to the displayed image as well as sending text messages to the robot with instructions to incorporate Kondo’s teachings of having an estimation unit that estimates object to be grasped based on the conversation between the user and the robot system to confirm the user’s request to hold an object in order to reduce ambiguity. Doing so would also provide an effective robot apparatus that can recognize an object in an environment and properly perform a holding operation on the basis of an instruction from a user (Kondo, para 0007).
Regarding claim 2, modified Berger has all the elements of claim 1. As mentioned earlier, modified Berger also teaches the remote-control system according to Claim 1, wherein the estimation unit analyzes a content of the handwritten input information input to the shot image (Para 0046 and 0070 wherein the computers onboard the robot causes the robot to identify the object to be picked-up and follow the handwritten inputs as the way of performing the pick-up operation, as requested by the user), Additionally, Kondo as cited and incorporated in claim 1 above, teaches and confirms the content of the analysis with the operation terminal by using text information of the text chat (Kondo Para 0082, and 0100 wherein after the user selects the object to be held on the display screen by drawing on the display screen, the robot system generates a message box with a message to confirm the request to hold the object, in response to which the user can select “yes” or “no”, on the display screen). “In the illustrated dialog box, a message "Hold the object?" is displayed along with buttons "Yes" and "No". In the instruction terminal 200, if the user approves the detailed contour of the object extracted by the robot apparatus 100 by, for example, selecting "Yes" in the dialog box (S5117), the instruction terminal 200 instructs the robot apparatus 100 to hold the object to be held through the communication unit” See rejection logic to claim 1 above.)
Regarding claim 3, Berger further teaches the remote control system according to Claim 1, further comprising a recognition unit configured to recognize objects that can be grasped by the end effector based on the shot image, wherein the estimation unit estimates the object to be grasped from among the objects that can be grasped which the recognition unit has recognized (Para 0070, wherein the robot recognizes different types of beer that can be grabbed based on optical character recognition among which the computers onboard the robot estimates the object that can be grasped based on user instructions). “In another embodiment, a robot may, in response to an instruction to "go and get me a beer", mobilize to the refrigerator, open the door, and upon identifying multiple types of beer in such refrigerator (i.e., by optical character recognition, shape recognition, etc.), capture a photo of such scenario”. 
Regarding claim 4, Berger teaches a remote-control method performed by a remote-control system configured to remotely control a device to be operated comprising an end effector (Fig. 1 and at least in para 0056, wherein “… various master input devices may be utilized to remote control or teleoperate aspects of the subject robotic system”), the remote-control method comprising: 
shooting an environment in which the device to be operated is 28located (Fig 5G, and para 0034 wherein “… a front view of the upper head assembly, which, in this embodiment, features a set of stereo cameras (162), one or more projectors (164), and one or more other imaging cameras or other sensors”);
 receiving, by an operation terminal displaying a shot image of the environment, handwritten input information input to the displayed shot image (Para 0070 wherein the PDA or cellphone receives the two-finger pinching activity using a touchscreen interface displaying the image shot by the robot). “… a two-finger pinching type of activity may be captured using a touchscreen interface, such as on an Apple iPhone.TM., to send a similar command to the robot; in a related embodiment, an image of the olive tray may be shown in the background of the iPhone as the user is allowed to simulate the selection and pickup of his targeted olive with the touchscreen interface overlaid over the image”, 
based on the handwritten input information input to the shot image, estimating an object to be grasped which has been requested to be grasped by the end 10effector and estimating a way of performing a grasping motion by the end effector, the grasping motion having been requested to be performed with regard to the object to be grasped (Para 0046 and 0070 wherein the computers onboard the robot causes the robot to identify the object to be picked-up and follow the handwritten inputs as the way of performing the pick-up operation, as requested by the user). “… the user may be able to use his thumb and forefinger, along with the image capture device in his cellphone, to delicately simulate a pinching pickup of a single olive from a tray of olives near his robot in another room far out of sight--and the robot may be configured to follow this fine motor control master input device command to pick up such olive for the user… In another embodiment, a two-finger pinching type of activity may be captured using a touchscreen interface, such as on an Apple iPhone.TM., to send a similar command to the robot”.
Berger further teaches that users can instruct the robot to be operated using text messages or email (Para 0070, wherein “… a person trying to stay quiet, or perhaps a deaf person, may, in one embodiment, prefer to instruct his robot to get him a beer by sending a text message or email to his robot with the same instruction”).
However, Berger is silent wherein the method also comprises causing the device to be operated to have a conversation with a user of the operation terminal through a text chat as well as estimating the object to be grasped using the conversation history of the text chat along with the handwritten input information.
Kondo teaches a method to remotely control a robot that allows a user to have a conversation with the device to be operated through a text chat and an instruction terminal to estimate the object to be held based on the conversation history of the chat (Para 0001, 0082, and 0100 wherein after the user selects the object to be held on the display screen by drawing on the display screen, the robot system generates a message box with a message to confirm the request to hold the object, in response to which the user can select “yes” or “no”, on the display screen). “In the illustrated dialog box, a message "Hold the object?" is displayed along with buttons "Yes" and "No". In the instruction terminal 200, if the user approves the detailed contour of the object extracted by the robot apparatus 100 by, for example, selecting "Yes" in the dialog box (S5117), the instruction terminal 200 instructs the robot apparatus 100 to hold the object to be held through the communication unit”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Berger’s teachings of remotely controlling a robot comprising estimating an object to be grasped and the way of grasping based on handwritten input information input to the displayed image as well as sending text messages to the robot with instructions to incorporate Kondo’s teachings of estimating object to be grasped based on the conversation between the user and the robot system to confirm the user’s request to hold an object in order to reduce ambiguity. Doing so would also provide an effective robot apparatus that can recognize an object in an environment and properly perform a holding operation on the basis of an instruction from a user (Kondo, para 0007).
	Regarding claim 5, Berger teaches a non-transitory computer readable medium storing a program 15for causing a computer to, based on
 handwritten input information input to a shot image (Para 0070 wherein the PDA or cellphone receives the two-finger pinching activity using a touchscreen interface displaying the image shot by the robot). “… a two-finger pinching type of activity may be captured using a touchscreen interface, such as on an Apple iPhone.TM., to send a similar command to the robot; in a related embodiment, an image of the olive tray may be shown in the background of the iPhone as the user is allowed to simulate the selection and pickup of his targeted olive with the touchscreen interface overlaid over the image” 
obtained by shooting an environment in which a device to be operated (Fig 5G, and para 0034 wherein “… a front view of the upper head assembly, which, in this embodiment, features a set of stereo cameras (162), one or more projectors (164), and one or more other imaging cameras or other sensors”)
comprising an end effector is located (Fig. 1),
 the shot image being displayed on an operation terminal (Para 0056 and 0070, wherein “a robot may, in response to an instruction to "go and get me a beer", mobilize to the refrigerator, open the door, … capture a photo of such scenario … the robot may be configured to send the photo to the user's PDA [such as iPhone or iPad] or television...”), and 
estimate an object to be grasped which has been requested to be grasped by the end effector and estimate a way of performing a grasping motion by the end effector, the grasping motion having been requested to be performed with regard to the object to be grasped (Para 0046 and 0070 wherein the computers onboard the robot causes the robot to identify the object to be picked-up and follow the handwritten inputs as the way of performing the pick-up operation, as requested by the user). “… the user may be able to use his thumb and forefinger, along with the image capture device in his cellphone, to delicately simulate a pinching pickup of a single olive from a tray of olives near his robot in another room far out of sight--and the robot may be configured to follow this fine motor control master input device command to pick up such olive for the user… In another embodiment, a two-finger pinching type of activity may be captured using a touchscreen interface, such as on an Apple iPhone.TM., to send a similar command to the robot”.
However, Berger is silent wherein the non-transitory computer readable medium storing a program for causing a computer to also comprises estimating the object to be grasped based on the conversation history of a text chat between the device to be operated and a user of the operation terminal.
Kondo teaches a non-transitory computer readable medium storing a program for causing a computer to comprises estimating the object to be grasped based on the conversation history of a text chat between the device to be operated and a user of the operation terminal (Para 0001, 0082, and 0100 wherein after the user selects the object to be held on the display screen by drawing on the display screen, the robot system generates a message box with a message to confirm the request to hold the object, in response to which the user can select “yes” or “no”, on the display screen). “In the illustrated dialog box, a message "Hold the object?" is displayed along with buttons "Yes" and "No". In the instruction terminal 200, if the user approves the detailed contour of the object extracted by the robot apparatus 100 by, for example, selecting "Yes" in the dialog box (S5117), the instruction terminal 200 instructs the robot apparatus 100 to hold the object to be held through the communication unit”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Berger’s teachings of remotely controlling a robot comprising estimating an object to be grasped and the way of grasping based on handwritten input information input to the displayed image as well as sending text messages to the robot with instructions to incorporate Kondo’s teachings of estimating object to be grasped based on the conversation between the user and the robot system to confirm the user’s request to hold an object in order to reduce ambiguity. Doing so would also provide an effective robot apparatus that can recognize an object in an environment and properly perform a holding operation on the basis of an instruction from a user (Kondo, para 0007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo (US 20130238131 A1) teaches wherein the user specifies the object to be grasped displayed on the display screen by drawing a region around the object (Para 0082).
Rodriguez (US 20200168120 A1) teaches a robot that has conversation with the user and provides confirmation if the user is correct (Para 0051).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 3664 
                                                                                                                                                                                                       /ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664